DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Keast et al. US 5,721,585 in view of Kuerbitz EP 1 467 237 A1.
Regarding claim 1, Keast discloses an optical device for high-resolution image transfer from an environment (Fig 5, Col 5, line 16-21, rotating scanning head which contains a fish-eye lens), comprising: an image-guiding element (66) having a light entry face (Fig 5, side of element 66 touching element 68) and a light exit face (Fig 5, light rays directed in direction of 82), the light entry face captures light beams from the environment (Fig 5, Col 7, line 43-46), the light exit face emits and directs the light beams captured by the light entry face (Fig 5, Col 7, line 43-46); an angle defined between a surface normal to the light entry face and a surface normal to the light exit face is between 5° and 175° (Fig 5 shows lens 66 is approximately at a 45 degree angle to the mirror 68 and within the claimed range); an inverting reflection prism having an optical axis (Fig 5, Col 7, line 55-54), an entry face, and an exit face, the entry face being positioned to capture the light beams emitted and directed from the light entry face of the image-guiding element (Fig 5, Col 7, line 55-54); a display element (Col 5, line 12, Fig 8, display module), the exit face of the inverting prism emits and directs the light beams captured by the entry face onto the display (Fig 5 shows prism directing light to sensor above mounting board); over more than 360° about an axis of rotation that is parallel to the optical axis (Col 5, line 16-21) but does not teach a mounting that provides non-stop rotation of the image-guiding element relative to the inverting reflection prism and/or of the image-guiding element relative to the display element. However, Kuerbitz teaches a mounting (Fig 1, 3) that provides non-stop rotation of the image-guiding element ([0015], image guide section twisted more than 360° rotation) relative to the inverting reflection prism and/or of the image-guiding element relative to the display element (Fig 4, beam splitter 31 is relative to monitor 63 and lens 33). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Keast with the optical components of Kuerbitz to reduce the influence of vibrations on an optical system (Kuerbitz, [0008]).
(Fig 5 shows lens 66 is approximately at a 45 degree angle to the mirror 68 and within the claimed range).
Regarding claim 3, Keast in view of Kuerbitz discloses as described in claim 1 and Keast further teaches wherein the angle is between 85° and 95° (Fig 5 shows lens 66 is approximately at a 45 degree angle to the mirror 68 and within the claimed range).
Regarding claim 4, Keast in view of Kuerbitz discloses as described in claim 1 and Keast further teaches wherein the angle is variably adjustable or selectively adjustable during rotation of the image-guiding element (Col 5, line 37-39).
Regarding claim 5, Keast in view of Kuerbitz discloses as described in claim 1 and Keast further teaches wherein the image-guiding element is curved (Fig 5 shows the entry surface of 66 is curved) and/or angled.
Regarding claim 6, Keast in view of Kuerbitz discloses as described in claim 1 and Keast further teaches wherein the image-guiding element and/or the display element have at least a section that is rigid or flexible (Col 5, line 46-48).
Regarding claim 7, Keast in view of Kuerbitz discloses as described in claim 1 and Keast further teaches wherein the image-guiding element and/or the display element comprises a fiber-optic image guide (Col 5, line 46-48, bundle 72).
Regarding claim 9, Keast in view of Kuerbitz discloses as described in claim 1 and Keast further teaches wherein the fiber-optic image guide is flexible (Col 5, line 46-48) or rigid at least in sections thereof. 
(Fig 1, Col 4, line 61, Col 9, claim 8, third line, infrared range within the claimed range); an infrared range above 3,000 nm; and any combinations thereof.
Regarding claim 16, Keast in view of Kuerbitz discloses as described in claim 1 and Keast further teaches wherein the display element is selected from a group consisting of an eyepiece, an optical image device (Col 4, line 17-24), a thermal image device, and an active opto-electronic image transfer device.
Regarding claim 17, Keast in view of Kuerbitz discloses as described in claim 1 and Keast further teaches further comprising a second optical element (Fig 5, relay lens 38) arranged in a beam path of the light beams, the second optical element comprising a focusing element (Fig 5, front surface mirror 42) and/or an optical filter element.
Regarding claim 18, Keast in view of Kuerbitz discloses as described in claim 1 and Keast further teaches wherein the mounting comprises a mechanical rotating mechanism comprising a gear assembly (pinion gear 80) and/or a traction mechanism (gear 82).
Regarding claim 19, Keast in view of Kuerbitz discloses as described in claim 1 and Keast further teaches wherein the display displays the light beams in a purely optical (Col 4, line 17-24) and/or non-electric manner.
(spherical display module 110), comprising: a surrounding protective casing defining a protected interior and an exterior (Fig 8, viewer 112 is surrounded); and the optical device according to claim 1 positioned so that the light entry face of the image-guiding element is in the exterior (Fig 5 shows globe 70 above the housing that holds sensor 54) and the display element is the protected interior (Fig 5 shows sensor 54 encased within a housing).
Regarding claim 22, Keast in view of Kuerbitz discloses the invention as described in claim 1 and Kuerbitz further teaches wherein the rotational movement of the image-guiding element ([0015], image guide section is rotated) relative to the display element is purely mechanical (Fig 4 shows section image guide 35 relative to monitor 63). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Keast with the optical components of Kuerbitz to reduce the influence of vibrations on an optical system (Kuerbitz, [0008]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Keast et al. US 5,721,585 in view of Kuerbitz EP 1 467 237 A1 and in further view of Fabian et al. US 2005/0158001.
Regarding claim 11, Keast in view of Kuerbitz discloses the invention as described in claim 1 does not teach wherein the image-guiding element comprises at least one marked or markable optical fiber. However, Fabian teaches wherein the image-guiding element comprises at least one marked or markable optical fiber ([0092], marked optical fiber 100). It would have been obvious to one of ordinary skill in the art (Fabian, [0025]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keast et al. US 5,721,585 in view of Kuerbitz EP 1 467 237 A1 and in further view of Endoh et al. US 2018/0224598.
Regarding claim 12, Keast in view of Kuerbitz discloses the invention as described in claim 1 does not teach wherein the image-guiding element comprises at least one marked or markable optical fiber. However, Fabian teaches wherein the image-guiding element comprises at least one marked or markable optical fiber ([0092], marked optical fiber 100). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Keast and Kuerbitz with the optical fiber of Endoh to optimize image observation in the visible light region (Endoh, [0007]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Keast et al. US 5,721,585 in view of Kuerbitz EP 1 467 237 A1 and in further view of Baroni US 2,147,615.
Regarding claim 13, Keast in view of Kuerbitz discloses the invention as described in claim 1 does not teach wherein the mounting is configured so that the inverting reflection prism rotates at an angular velocity that is double an angular velocity of the image-guiding element. However, Baroni teaches wherein the mounting is configured so that the inverting reflection prism rotates at an angular velocity that is double an angular velocity of the image-guiding element (Col 1, lines 5-12, lines 44-47). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Keast and Kuerbitz with the prism of Baroni due to the compact disposition of the prism within an optical system (Baroni, Col 3, line 48).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Keast et al. US 5,721,585 in view of Kuerbitz EP 1 467 237 A1 and in further view of Negishi et al. US 5,871,266.
Regarding claim 14, Keast in view of Kuerbitz discloses the invention as described in claim 1 does not teach further comprising a resolution of the light beams at the display that is at least 25 lp/mm. However, Negishi teaches further comprising a resolution (Col 44, line 38) of the light beams at the display (Fig 3, light beams entering and exiting display 2) that is at least 25 lp/mm (Col 44, line 38). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Keast and Kuerbitz with the configuration of Negishi for the purpose of reducing aberration within an imaging system (Negishi, Col 44, line 32). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Keast et al. US 5,721,585 in view of Kuerbitz EP 1 467 237 A1 and in further view of Wald et al. US 2015/0362660.
Regarding claim 15, Keast in view of Kuerbitz discloses the invention as described in claim 1 does not teach wherein the image-guiding element and/or the display element comprises a region with a cross-sectional area of less than 500                         
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    . However, Wald teaches wherein the image-guiding element and/or the display element                         
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     ([0057], waveguide 1 cross-sectional area). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Keast and Kuerbitz with the cross sectional configuration of Wald to decrease throughput loss for illumination light in an optical system (Wald, [0019]).

Allowable Subject Matter
Claims 23-26 are allowed.
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 8, the prior art of Keast taken either singly or in combination with any other prior art fails to suggest such an optical device including the specific arrangement: “wherein the fiber-optic image guide comprises at least 10,000 optical fibers having a diameter of 12 µm or less”.
Specifically, with respect to dependent claim 21, the prior art of Keast taken either singly or in combination with any other prior art fails to suggest such an optical device including the specific arrangement: “wherein the rotational movement of the 
Specifically regarding the allowability of independent claim 23:  The prior art of record does not disclose or suggest an optical device comprising: “wherein the fiber-optic image guide comprises at least 10,000 optical fibers having a diameter of 12 µm or less”, along with other claim limitations, is not disclosed or suggested by the prior of record.
Specifically regarding the allowability of independent claim 24:  The prior art of record does not disclose or suggest an optical device comprising: “a second image-guiding element having a second light entry face and a second light exit face; the prism being operatively positioned between the first and second image-guiding elements such that the prism entry face captures light beams emitted from the first light exit face and such that the prism exit face emits the light beams onto the second light entry face; a mounting configured to rotate the prism over more than 360° about an axis of rotation that is parallel to the optical axis such that the prism entry face rotates relative to the first light exit face and such that the prism exit face rotates relative to the second light entry face”, along with other claim limitations, is not disclosed or suggested by the prior of record. Claims 24 and 26 are allowable due to dependency on independent claim 24. 

Response to Arguments
Applicant's arguments filed 11/7/2021 have been fully considered but they are not persuasive.

The newly amended claim language of claim 1 has been addressed in the above office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872